DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
	Applicant's submission filed on 12/9/2022 has been entered. Amended Claims 1, 8, 9, 16 and 20 have been noted in addition to canceled Claim 2 and new Claim 21. The amendment has overcome the claim objections previously set forth - those claim objections have been withdrawn accordingly. Claims 1 and 3-21 are currently pending.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-13 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Paniagua et al. (WO 2018/197071 A1) (hereinafter “Paniagua”) (see attached original document and translation for reference) in view of Krieger (US 3,445,175). 
	Regarding Claim 1, Paniagua teaches of a burner assembly (Fig. 1), the burner assembly comprising: 
	a burner box (11.1) with an inlet (2) for the introduction of a combustible mixture (“ignitable, combustible gas-air mixture” of “gas and air”) (see at least [0027] and Fig. 1); 
	a block plate (4) integrated with the burner box (as is shown in Fig. 1), wherein the block plate is configured to assist in a desired distribution of the combustible mixture (as is evident from (at least) the block plate being a uniform, “gas-permeable plate” wherein “the same combustion occurs over the entire extent of the planar structure and thus consistent exhaust gas behavior” - see at least [0027], [0016] and Fig. 1); and 
	a mesh surface (6) above and spaced apart from the block plate (as is evident from the mesh surface being disposed downstream from the block plate relative to the gas flow as is shown in Fig. 1 - note that the entire burner shown in Fig. 1 is capable of being pointed in any orientation including upwards in which case the mesh surface would necessarily be disposed “above” the distribution plate as claimed), the mesh surface comprising only a single layer (as is shown in Figs. 1, 2) (see at least [0028] and Figs. 1, 2), wherein combustion of the combustible mixture is configured to occur at the mesh surface (combustion occurs in “combustion chamber 5” and directly against the surface of mesh surface (6) which delimits the combustion chamber - combustion of the combustible mixture is accordingly “configured to occur at the mesh surface” as claimed) (see at least [0027] and Fig. 1).
	Paniagua fails to explicitly teach of a distribution plate overlying and in contact with the block plate. However, such configuration is known in the art. 
	Krieger discloses a relatable gas burner (Fig. 1) that comprises a burner box (2), a block plate (13) integrated with the burner box (as is shown in Fig. 1) and a single layer porous burner surface (4) disposed above and spaced apart from the block plate (as is shown in Figs. 1 and 2) (see at least Col. 3 line 51 - Col. 4 line 12 and Figs. 1, 2). Krieger also teaches of a distribution plate (10) overlying and in contact with the block plate (as is shown in Figs. 1, 2) and that incorporating such a distribution plate is advantageous because, inter alia, it provides “insulation” that contributes to the burner being able to operate at “high operating temperatures” (see at least Col. 3 line 51 - Col. 4 line 12, Col. 5 lines 14-19 and Figs. 1, 2). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the assembly taught by Paniagua by implementing a distribution plate into the assembly that overlies and is in contact with the existing block plate yet spaced from the porous structure above the block plate based on the teachings of Krieger. Doing so would have, inter alia, provided insulation that would have enabled the burner to operate at high operating temperatures. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 3, Krieger also teaches that the distribution plate (10) comprises a plurality of pores (12) to permit desired distribution of the combustible mixture therethrough (as is evident from at least Col. 3 line 66 - Col. 4 line 6 and Figs. 1, 2). 

	Regarding Claim 4, Krieger also teaches that the plurality of pores (12) are sized small enough to avoid or prevent flashback (as is evident from the burner being “protected against backfiring” - see at least Col. 2 lines 3-28 and Figs. 1, 2). 

	Regarding Claim 5, Krieger also teaches that the distribution plate (10) is configured to provide a pressure drop to the burner assembly (as is evident from the distribution plate (10) comprising a plurality of pores (12) that inhibit flow through the distribution plate which thereby reduces pressure to the burner assembly - see at least Col. 3 line 66 - Col. 4 line 6 and Figs. 1, 2).  

	Regarding Claim 6, Krieger also teaches that the distribution plate (10) is configured to evenly distribute the combustible mixture throughout the burner assembly (as is evident from at least Col. 3 line 66 - Col. 4 line 6 and Figs. 1, 2).

	Regarding Claim 7, Krieger also teaches that the distribution plate (10) is configured to create an even temperature across a surface of the burner box (as is evident from (at least) Col. 2 lines 3-8, Col. 5 lines 1-4 and the disclosed ability to achieve “desired temperature conditions”).

	Regarding Claim 8, Paniagua also teaches that the mesh surface (10) holds a flame to a surface of the burner box (to at least the top surface), wherein the surface comprises a top layer of the burner assembly (see at least [0027] and Fig. 1 and note that combustion occurs in “combustion chamber 5” and directly against the surface of mesh surface (6) which delimits the combustion chamber and is at a top layer of the burner assembly - Paniagua accordingly teaches that the mesh surface “holds a flame to a surface of the burner box” as claimed). 

	Regarding Claim 9, Paniagua also teaches that the mesh surface (10) consists of a single screen (as is shown in Figs. 1, 2) (see at least [0028] and Figs. 1, 2) which in the combined assembly would be the only mesh layer spaced apart and above the distribution plate (as is evident from at least Fig. 1 of Paniagua and the rejection for Claim 1 above). 

	Regarding Claim 10, Paniagua also teaches that the single screen comprises a metal (“highly heat-resistant metals such as FeCrAl compounds”) (see at least [0019] and Figs. 1, 2).

	Regarding Claim 11, Paniagua also teaches that single screen of the mesh surface can comprise a thickness of 1/16 inches (the thickness of the threads that make up the single layer can have a diameter of “between 1 and 10 mm” (see at least [0016] and Figs. 1, 2) - thus the thickness of the layer can be 1/16 inches (which is 1.59 mm) as claimed since 1/16 inches falls well within the disclosed range of thickness of between 1 and 10 mm). 

	Regarding Claim 12, Paniagua also teaches that the block plate (4) is positioned on a top of the burner box (11.1) (as is shown in Figs. 1) (the block plate is disposed downstream from the burner box relative to the gas flow as is shown in Fig. 1 - note that the entire burner shown in Fig. 1 is capable of being pointed in any orientation including upwards in which case the block plate would necessarily be disposed “on a top” of the burner box as claimed).

	Regarding Claim 13, Paniagua also teaches that the combustible mixture comprises a fuel gas (“gas” of the “gas-air mixture”) and an oxidant (“air” of the “gas-air mixture”) (see at least [0011] and Figs. 1). 

	Regarding Claim 15, Paniagua also teaches that the oxidant is air (“air” of the “gas-air mixture”) (see at least [0011] and Figs. 1).

	Regarding Claim 16, Paniagua teaches of an improvement to a burner assembly (Fig. 1) including a burner box (11.1) with an inlet (2) for the introduction of a combustible mixture (“ignitable, combustible gas-air mixture” of “gas and air”) (see at least [0027] and Fig. 1), the burner box including a block plate (4) to assist in desired distribution of the combustible mixture (as is evident from (at least) the block plate being a uniform, “gas-permeable plate” wherein “the same combustion occurs over the entire extent of the planar structure and thus consistent exhaust gas behavior” - see at least [0027], [0016] and Fig. 1), the improvement comprising:    
	a mesh layer (6) overlying and spaced apart from the block plate (as is shown in Fig. 1), the mesh layer holding a flame to a surface of the burner box (to at least the top surface) (see at least [0027] and Fig. 1 and note that combustion occurs in “combustion chamber 5” and directly against the surface of mesh surface (6) which delimits the combustion chamber - Paniagua accordingly teaches of the mesh layer “holding a flame to a surface of the burner box” as claimed), wherein combustion of the combustible mixture is configured to occur at the mesh surface via the flame (combustion occurs in “combustion chamber 5” and directly against the surface of mesh surface (6) which delimits the combustion chamber - combustion of the combustible mixture is accordingly “configured to occur at the mesh surface” as claimed) (see at least [0027] and Fig. 1).
	Paniagua fails to explicitly teach of a distribution plate overlying and in contact with the block plate. However, such configuration is known in the art. 
	Krieger discloses a relatable gas burner (Fig. 1) that comprises a burner box (2), a block plate (13) integrated with the burner box (as is shown in Fig. 1) and a single layer porous burner surface (4) disposed above and spaced apart from the block plate (as is shown in Figs. 1 and 2) (see at least Col. 3 line 51 - Col. 4 line 12 and Figs. 1, 2). Krieger also teaches of a pressure distribution plate (10) overlying and in contact with the block plate (as is shown in Figs. 1, 2) and that incorporating such a distribution plate is advantageous because, inter alia, it provides “insulation” that contributes to the burner being able to operate at “high operating temperatures” (see at least Col. 3 line 51 - Col. 4 line 12, Col. 5 lines 14-19 and Figs. 1, 2). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the assembly taught by Paniagua by implementing a pressure distribution plate into the assembly that overlies and is in contact with the existing block plate yet spaced from the porous structure above the block plate based on the teachings of Krieger. Doing so would have, inter alia, provided insulation that would have enabled the burner to operate at high operating temperatures. Note that such modification would have necessarily resulted in the invention as claimed. 

	Regarding Claim 17, Krieger also teaches that the pressure distribution plate (10) comprises a plurality of pores (12) to permit desired distribution of the combustible mixture therethrough (as is evident from at least Col. 3 line 66 - Col. 4 line 6 and Figs. 1, 2). 

	Regarding Claim 18, Krieger also teaches that the plurality of pores (12) are sized small enough to avoid or prevent flashback (as is evident from the burner being “protected against backfiring” - see at least Col. 2 lines 3-28 and Figs. 1, 2). 

	Regarding Claim 19, Paniagua also teaches that the mesh layer (6) comprises a single metal screen (“highly heat-resistant metals such as FeCrAl compounds”) (see at least [0019], [0028] and Figs. 1, 2).

	Regarding Claim 20, Paniagua also teaches that single metal screen can comprise a thickness of 1/16 inches (the thickness of the threads that make up the single metal screen can have a diameter of “between 1 and 10 mm” (see at least [0016] and Figs. 1, 2) - thus the thickness of the single metal screen can be 1/16 inches (which is 1.59 mm) as claimed since 1/16 inches falls well within the disclosed range of thickness of between 1 and 10 mm). 

Regarding Claim 21, Paniagua and Krieger teach the burner assembly of Claim 1 (see the rejection for Claim 1) but Paniagua fails to explicitly teach of a channel extending from the inlet within the burner box and centered under the block plate, the channel including a plurality of holes wherein the combustible mixture travels from the inlet through the channel and escapes into the burner box through the plurality of holes.
However, Krieger also teaches of a channel extending from the inlet within the burner box and centered under the block plate (channel that is formed between inlet (3) and guide plate (6) as is shown in Fig. 1), the channel including a plurality of holes (each open side of the guide plate, of which there is at least an open left-hand side and right-hand side as is shown in Fig. 1, constitutes a hole of the channel) wherein the combustible mixture travels from the inlet through the channel and escapes into the burner box through the plurality of holes (see at least Col. 1 lines 51-58 and Fig. 1). Krieger teaches that such a channel is advantageous because it provides means for guiding gas into the burner box (see at least Col. 1 lines 51-58 and Fig. 1). 
Thus, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the invention to have further modified the assembly taught by Paniagua by implementing a channel into the system that extends from the inlet within the burner box and is centered under the block plate wherein the channel includes a plurality of holes wherein the combustible mixture travels from the inlet through the channel and escapes into the burner box through the plurality of holes based on the teachings of Krieger. Doing so would have provided means for guiding gas into the burner box. Note that such modification would have necessarily resulted in the invention as claimed. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Paniagua and Krieger further in view of Applicant Admitted Prior Art (Fig. 1 of the instant application and the related description of Fig. 1 in the specification of the instant application) (hereinafter “AAPA”). 
	Regarding Claim 14, Paniagua and Krieger teach the burner assembly of Claim 13 (see the rejection for Claim 13) but fail to explicitly teach that the fuel gas is natural gas. However, as is disclosed by AAPA, fuel gas in the form of natural gas is well known in the art. 
	AAPA discloses a relatable “burner assembly” (Fig. 1) (see Fig. 1 and pg. 1 of the instant application). AAPA teaches that the burner assembly combusts a “combustible mixture” of fuel gas in the form of “natural gas” and oxidant in the form of “air” and teaches that such a mixture of natural gas and air creates a suitable combustible mixture that will generate a heat producing “flame” in the burner assembly (see at least Fig. 1 and pg. 1 of the instant application).
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system taught by Paniagua and Krieger by simply configuring the existing combustible mixture taught by Paniagua and Krieger to comprise a known fuel gas in the form of natural gas and a known oxidant in the form of air as is taught by AAPA. Such fuel gas and oxidant would have created a suitable combustible mixture that would generate heat producing flames in the combined burner assembly. Note that such modification would have necessarily resulted in the invention as claimed.

Response to Arguments
The arguments filed 12/9/2022 have been fully considered but are moot in light of the new grounds of rejection necessitated by the claim amendments. 
	It is recommended that Applicant further amend the claims to include additional structural elements and/or features to endeavor to overcome the prior art of record.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Smith et al. (US 6,190,162 B1) and Taylor et al. (US 5,326,257) are considered relevant to this application in terms of structure and use. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        12/17/2022

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762